DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al (U.S. 2016/0056153) in view of Chen et al (U.S. 2016/0086932) and further in view of Jain et al (U.S. 2016/0225763) and Moroz (U.S. 2013/0334613)

Regarding claim 1. Do et al discloses a heterogeneous cell array comprising:
a first column of cells (FIG. 1, items C1 and C2) comprising:
a first two-transistor cell (FIG. 1, item C2) of a first size (FIG. 1, area of item C2), the first two-transistor cell ([0061], i.e. logic cells include a plurality of active patterns AP, each of the active patterns AP may have an upper portion (hereinafter, referred to as `an active fin AF`; [0056], i.e. Each of the logic cells C1, C2 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR) comprising a first fin-type  field effect transistor (FIG. 1; item PR of item C2) having a first number of fins (FIG. 5, the fins of logic cell 1); and a second fin-type field effect transistor (FIG. 1, item NR of item C2) having the first number of fins (FIG. 5, the fins of logic cell 1); and
a second two-transistor cell (FIG. 1, item C1) of the first size (FIG. 1, area of item C2), the second two-transistor cell (FIG. 1, item C1) ([0061], i.e. logic cells include a plurality of active patterns AP, each of the active patterns AP may have an upper portion (hereinafter, referred to as `an active fin AF`; [0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR) comprising a third fin-type field effect transistor (FIG. 1, item PR in item C1); having the first number of fins (FIG. 5,  the fins of logic cell 2) and a fourth fin-type field effect transistor (FIG. 1, item NR in item C1) having the first number of fins (FIG. 5,  the fins of logic cell 2); and
a second column of cells (FIG. 1, items C3) comprising:
 a third two transistor cell (FIG. 1, items C3; [0061], i.e. logic cells include a plurality of active patterns AP, each of the active patterns AP may have an upper portion (hereinafter, referred to as `an active fin AF`; [0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR) of a second size (FIG. 1, items C3), wherein the third two-transistor cell (FIG. 1, items C3) comprises a fifth fin-type field effect transistor (FIG. 1, item PR of item C3) having a second number of fins (FIG. 5,  the fins of logic cell 3) and a sixth fin-type field effect transistor (FIG. 1, item NR of item C3) having the second number of fins (FIG. 5,  the fins of logic cell 3),  
wherein the third two-transistor cell (FIG. 1, item C3; [0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR) is devoid of any transistors between the fifth field effect transistor (FIG. 1, item PR of item C3) and the sixth field effect transistor (FIG. 5,  the fins of logic cell 3). 

    PNG
    media_image1.png
    751
    841
    media_image1.png
    Greyscale

Do et al fails to explicitly disclose wherein the second and third fin-type field effect transistors are between the first and fourth fin-type field effect transistors and wherein the second number of fins is greater than the first number of fins, and wherein the second size is greater than the first size.  
However, Chen et al teaches wherein the second size (FIG. 4, item 100) is greater ([0026], i.e. 1× height standard cells and 2× height standard cells) than the first size (FIG. 4, item 200).
Since Both Do et al and Chen et al teach standard cells, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the heterogeneous cell array as disclosed in Do et al with the wherein the second size is greater than the first size as disclosed by Chen et al.  The use of integration of 1× height standard cells and 2× height standard cells in Chen et al provides for integration of 1× height standard cells and 2× height standard cells are simplified thus design complexity and process complexity are both reduced (Chen et al, [0026]).
Do et al and Chen et al fails to explicitly disclose wherein the second and third fin-type field effect transistors are between the first and fourth fin-type field effect transistors and wherein the second number of fins is greater than the first number of fins
However, Jain et al teaches wherein the second number of fins (FIG. 3A, items 105 of item 305) is greater ([0017], i.e. there may be three fins 105 present in the diffusion regions of the first cell 303, and four fins 105 present in the diffusion regions of the second cell 305) than the first number of fins (FIG. 3A, items 105 of item 303).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the a heterogeneous cell array as disclosed in Do et al with the wherein the second number of fins is greater than the first number of fins as disclosed by Jain et al.  The use of three fins present in the diffusion regions of the first cell, and four fins present in the diffusion regions of the second cell in Jain et al provides first diffusion regions may be smaller than the second diffusion regions (Jain et al, [0027]).
Do et al in view of Jain et al fails to explicitly disclose wherein the second and third fin-type field effect transistors are between the first and fourth fin-type field effect transistors.
However Moroz teaches wherein ([0101], i.e. the p-channel blocks and the n-channel blocks are configured for more than one finFET on each semiconductor fin between the power conductor and the inter-block isolation structure) the second (FIG. 13, item N-CHNL BLOCK 2) and third fin-type field effect transistors (FIG. 13, item N-CHNL BLOCK 3) are between the first (FIG. 13, item P-CHNL BLOCK 2) and fourth fin-type field effect transistors (FIG. 13, item P-CHNL BLOCK 3).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have switched cells 1 and 2 as disclosed by Do so that the second and third fin-type field effect transistors are between the first and fourth fin-type field effect transistors as disclosed in Moroz.  
The use of the p-channel blocks and the n-channel blocks are configured for more than one finFET on each semiconductor fin between the power conductor and the inter-block isolation structure in Moroz provides for advantages achieved from the uniformity of the structures across the layout (Moroz, [0101]).

Regarding claim 2. Do et al in view of Chen et al, Jain et al and Moroz discloses all the limitations of the heterogeneous cell array of claim 1 above.
Do et al further discloses wherein the first and second fin-type field effect transistors are spaced apart by a first distance along a first direction ([0059], i.e. the first logic cell may include the PMOSFET region PR and the NMOSFET region NR, which are separated from each other by the device isolation layer ST), and the fifth and sixth fin-type field effect transistors are spaced apart by a second distance along the first direction, ([0059], i.e. The first logic cell C1 may be separated from other logic cells C2, C3, adjacent thereto by the device isolation layer ST. The device isolation layer ST may include a first device isolation layer ST1 separating the PMOSFET region PR from the NMOSFET region NR and a second device isolation layer ST2 separating the first logic cell C1 from the neighboring logic cells C2, C3). 

Regarding claim 3. Do et al in view of Chen et al, Jain et al and Moroz discloses all the limitations of the heterogeneous cell array of claim 2 above.
Do et al further discloses wherein the first fin-type field effect transistor (FIG. 1; item PR of item C2) and the fifth fin-type field effect transistor (FIG. 1, item PR of item C4) are along a first route of a first power grid line ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) that extends along a second direction (FIG. 1, item D2), the second direction (FIG. 1, item D2) perpendicular to the first direction (FIG. 1, item D1), and wherein the fourth fin-type field effect transistor (FIG. 1, item PR in item C1) and the sixth fin-type field effect transistor (FIG. 1, item NR of item C3) are along a second route of a second power grid line ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) that extends along the second direction (FIG. 1, item D2).
 
Regarding claim 4. Do et al in view of Chen et al, Jain et al and Moroz discloses all the limitations of the heterogeneous cell array of claim 1 above.
Do et al further discloses wherein the first fin-type field effect transistor (FIG. 1; item PR of item C2) comprises a first p-type metal oxide semiconductor transistor ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR); and the second fin-type field effect transistor (FIG. 1, item NR of item C2) comprises a first n-type metal oxide semiconductor transistor ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR) 

Regarding claim 5. Do et al in view of Jain et al and Moroz discloses all the limitations of the heterogeneous cell array of claim 4 above.
Do et al further discloses wherein the third fin-type field effect transistor (FIG. 1, item NR in item C1) comprises a second n-type metal oxide semiconductor transistor ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR); and
the forth fin-type field effect transistor (FIG. 1, item PR in item C1) comprises a second p-type metal oxide semiconductor transistor ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR)

Regarding claim 6. Do et al in view of Jain et al and Moroz discloses all the limitations of the heterogeneous cell array of claim 5 above.
Do et al further discloses wherein the fifth fin-type field effect transistor (FIG. 1, item PR of item C3) comprises a third p-type metal oxide semiconductor transistor ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR); and the sixth fin-type field effect transistor (FIG. 1, item NR of item C3) comprises a third n-type metal oxide semiconductor transistor ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR). 


    PNG
    media_image1.png
    751
    841
    media_image1.png
    Greyscale

Regarding claim 10. Do et al in view of Chen et al, Jain et al and Moroz discloses all the limitations of the heterogeneous cell array of claim 3 above.
wherein the first power grid line extends across the first two-transistor cell ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR) and the third two-transistor cell ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR) wherein the first power grid line ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) is coupled to the first fin-type field effect transistor (FIG. 1; item PR of item C2) and to the fifth fin-type field effect transistor (FIG. 1, item PR of item C3) wherein the second power grid line ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) extends across the second two-transistor cell ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR) and the third two-transistor cell ([0056], i.e. Each of the logic cells C1, C2, C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR) wherein the second power grid line ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) is coupled to the fourth fin-type field effect transistor (FIG. 1, item PR in item C1) and to the sixth fin-type field effect transistor  (FIG. 1, item NR of item C3), and wherein a third power grid line ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) that extends along the second direction (FIG. 1, item D2) is coupled ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) to the second fin-type field effect transistor (FIG. 1, item NR of item C2) and to the third fin-type field effect transistor (FIG. 1, item NR in item C1),
 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al (U.S. 2016/0056153), Chen et al (U.S. 2016/0056153), Jain et al (U.S. 2016/0225763) and Moroz (U.S. 2013/0334613) as applied to claims 2 and 6 above, and further in view of Kim et al (U.S. 9,583,493).	

Regarding claim 7. Do et al in view of Chen et al, Jain et al and Moroz discloses all the limitations of the heterogeneous cell array of claim 6 above.
Do et al further discloses a third power grid line ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) coupled to the second p-type metal oxide semiconductor transistor ([0056], i.e. Each of the logic cells C2 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR); and
 a fourth power grid line coupled ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) to the third n-type metal oxide semiconductor transistor ([0056], i.e. Each of the logic cells C3 may include a P-type metal-oxide-semiconductor field effect transistor (PMOSFET) region PR and an N-type MOSFET (NMOSFET) region NR).
At least one conductive line connected to the second p-type MOSFET in C2 of Do teaches the third power grid line and at least one conductive line connected to the third n-type MOSFET in C3 of Do teaches the fourth power grid line. 
Do et al fails to explicitly disclose a first power grid line coupled to the first p-type metal oxide semiconductor transistor and to the third p-type metal oxide; a second power grid line coupled to the first n-type metal oxide semiconductor transistor and to the second n-type metal oxide semiconductor transistor.
However, Kim et al teaches a first power grid line coupled to the first p-type metal oxide semiconductor transistor and to the third p-type metal oxide semiconductor transistor (FIG. 8, items Y connects PM1a and PM2a to each other); a second power grid line coupled to the first n-type metal oxide semiconductor transistor and to the second n-type metal oxide semiconductor transistor (FIG. 8, item YB connect NM3 and PD2a together).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the heterogeneous cell array as disclosed in Do et al with the a first power grid line coupled to the first p-type metal oxide semiconductor transistor and to the third p-type metal oxide and a second power grid line coupled to the first n-type metal oxide semiconductor transistor and to the second n-type metal oxide semiconductor transistor as disclosed by Kim et al.  The use of Y connects PM1a and PM2a to each other and YB connect NM3 and PD2a together in Kim et al provides for the predictable result of producing an integrated circuit such as a latch having a cross-coupled structure using a standard cell (Kim et al, Col 20).

Regarding claim 8. Do et al in and of Chen et al, Jain et al and Moroz,  et al in view of Kim et al discloses all the limitations of the heterogeneous cell array of claim 7 above.
Do et al teaches the third power grid line ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140), and the fourth power grid line ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140).
Do et al fails to explicitly disclose wherein the first power grid line and the third power grid line have a logical low voltage level, and wherein the second power grid line and the fourth power grid line have a logical high voltage level.
However, Kim et al teaches wherein the first power grid line and the third power grid line have a logical low voltage level (FIG. 8, items Y, PM1a and PM2a are coupled to Vss through NM1a and PD1a), and wherein the second power grid line and the fourth power grid line have a logical high voltage level (FIG. 8, items YB, NM3 and PD2a, are connected to VDD through PM3).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the heterogeneous cell array as disclosed in Do et al with the wherein the first power grid line and the third power grid line have a logical low voltage level, and wherein the second power grid line and the fourth power grid line have a logical high voltage level as disclosed by Kim et al.  The use of Y, PM1a and PM2a are coupled to Vss through NM1a and PD1a and YB, NM3 and PD2a, are connected to VDD through PM3 in Kim et al provides for the predictable result of producing an integrated circuit such as a latch having a cross-coupled structure using a standard cell (Kim et al, Col 20)
Additional, intended function of the claimed structure does not render the device claimed structurally distinguishable over prior art's device that may be similarly connected to perform similar function.
Furthermore, the recited functional language does not render the device claimed structurally distinguishable over the prior art device structure. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

Regarding claim 9. Do et al and Chen et al, Jain et al and Moroz in view of Kim et al disclose all the limitations of the heterogeneous cell array of claim 7 above.
Do et al further discloses wherein the third power grid line coupled ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) and the fourth power grid line coupled ([0096], i.e. Even though not shown in the drawings, the source/drain contacts 140 may be electrically connected to conductive lines (not shown) through via-contacts (not shown) corresponding to the source/drain contacts 140) are formed using a common metal layer that is cut according to a power grid cut pattern.
Furthermore, the claim limitation “are formed using a common metal layer that is cut according to a power grid cut pattern” is a process limitation in a device claim and will be given little patentable weight. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1.  Applicant argues:
Applicant thanks the Examiners for agreeing, during the interview, on subject matter that would overcome the pending art-based rejections. Claim 1 has been amended herein to incorporate the agreed-upon subject matter. Hence, claim 1 is allowable. Claims 2-10 are allowable at least by virtue of depending from an allowable claim.
Applicant is arguing that the amended claims overcome the prior rejection of record and therefore is allowable.
However, under further search and consideration, applicant’s current amended claims have been rejected as cited in the rejection above.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822